department of the treasur internal_revenue_service washington d c contact person contact number date nov uniform issue list op ebt legend x y z dear sir or madam this is in reply to your rulings request dated date concerning x‘s proposed transfer of all of its assets to y and z pursuant to sec_507 of the internal_revenue_code x y and z are nonprofit_corporations that are exempt from federal_income_tax under sec_5u1 c of the code and are private_foundations under sec_509 of the code x will transfer all of its assets to y and z x has no grants outstanding requiring expenditure_responsibility under sec_4945 of the code the following rulings are requested the transfer of all of x's assets to y and z will be a transfer described in sec_507 and sec_1 pursuant to sec_507 b y and z will not be treated as newly created organizations and will succeed proportionately to x's aggregate tax benefits under sec_507 and x's tax_attributes and characteristics as described in sec_1_507-3 a and of the regulations the transfer of all of x's assets to y and z wili not result in status under sec_507 and will not result in the imposition of the termination_tax under sec_507 a termination of x's private_foundation xx will not be subject_to tax under sec_507 if it informs the service of its intention to terminate it sec_3 private_foundation_status under sec_507 in a later taxable_year when it has no assets the transfer of all of x's assets to y and z will not constitute an act of seif-dealing under sec_4941 and will not result in the imposition of the tax under section a the transfer of all of x's assets to y and z will not constitute a payment for which expenditure_responsibility is required to be exercised under d and h and will not result in the imposition of the tax under sec_4945 the legal accounting and other necessary expenses for the transfer of assets to y and z and for this ruling_request if reasonable in amount will not be taxable_expenditures under sec_4945 and will be qualifying distributions under sec_4942 to the extent that the requirements of sec_4942 are met of sec_501 c of of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section the code provides for the exemption from federal_income_tax sec_509 a of the code describes organizations exempt from federal_income_tax under sec_501 ch3 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 a of the code and sec_1_507-1 b of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's sec_501 c exempt status or b the value of the net assets of the private_foundation sec_507 b of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the reguiations indicates that a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 a of foundation to one or more private_foundations pursuant to foundation shall not be treated as aggregate tax benefits under sec_507 of the code the regulations indicates that a transfer of assets from one private a reorganization each transferee private a newly created organization but shall succeed to the transferor's in sec_507 d of the code indicates that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for those tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 b of the code sec_1_507-3 a of the regulations provides that where a private_foundation has transferred all of is not required its assets to another private_foundation in a transfer under sec_507 of the code it to exercise expenditure_responsibility under sec_4945 of the code sec_1_507-3 of a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 of the code the regulations provides that certain tax provisions will carry over to sec_1_507-3 a i of the regulations provides that a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer if sec_1_507-3 a ii of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final return sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 c of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and d of the regulations provide that a transferor foundation's transfer not constitute any termination of the transferor of assets under sec_507 of the code will foundation's private_foundation_status under sec_509 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_4942 of the code and sec_53_4942_a_-3 a i of the regulations provide that a qualifying_distribution is any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code other than any contribution to i an organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the foundation except as provided in sec_4942 g or ii any private_foundation that is not an operating_foundation under sec_4942 except as provided in sec_4942 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person under sec_4946 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 d of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to any private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports from the grantee private_foundation on the grantee’s uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 c allows a private_foundation to transfer assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code of ‘ x will transfer all of its assets to y and z your requested rulings are discussed below analysi sec_1 under sec_507 bi of the code and sec_1_507-3 of the regulations a transfer under sec_507 b includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including any significant disposition of or more of the transferor foundation's assets because x will be in such a reorganization by its transfer of all of its assets to y and z x's transfer will be a transfer under sec_507 b of the code under sec_1_507-3 of the regulations in a transfer of assets from one private_foundation to one or more other private_foundations pursuant to a reorganization each transferee private_foundation will not be treated as a newly created organization and x's aggregate tax benefits under sec_507 of the code will be transferred to y and z in proportion to the assets of x that are transferred to each transferee foundation under sec_1_507-3 of the regulations x's transferees will receive the benefits if any of the transitional rules and savings provisions of that regulation that were applicable to x under sec_1_507-4 b of the regulations x's transfer of assets pursuant to sec_507 b of the code will not cause termination of x's private_foundation_status under sec_509 of the code and thus will not result in private_foundation termination_tax under section s07 c of the code sec_507 c of the code imposes excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_509 of the code pursuant to sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's sec_501 status or b the value of the net assets of the foundation the value of x's net assets after x has transferred all of its assets to y and z will be zero thus at that time x's voluntary notice to the service of its termination of its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code will not result in any termination_tax under sec_507 of the code under sec_4941 of the code x's transfer of all of its assets to y and z will not be an act of self- dealing because it will be for exempt purposes under sec_501 of the code to organizations y and z which are exempt from federal_income_tax under that sec_501 c of the code and which are not disqualified persons for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations under sec_53_4945-6 of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 of the code to exempt_organizations under sec_501 of the code including private_foundations without the transfer being a taxable_expenditure under sec_4945 of the code thus x's transfer to y and z will not be a taxable_expenditure under sec_4945 of the code and will not subject x to tax under that section sec_1_507-3 a of the regulations provides that where a private_foundation transfers all of its assets to an exempt_organization under sec_501 c of the code pursuant to sec_507 b of the code it has no expenditure_responsibility requirement under sec_4945 of the code thus x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y and z under sec_53_4945-6 of the regulations a private foundation's payment of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus x's payment of reasonable legal accounting and other expenses for this transfer and rulings request will not be taxable_expenditures under sec_4945 of the code further such reasonable legal accounting and other expenses for this transfer and rulings request will be qualifying distributions under sec_4942 of the code accordingly we rule that x's transfer of all of its assets to y and z will be a transfer under sec_507 of the code and x's aggregate tax benefits under sec_507 of the code and its tax_attributes and characteristics under sec_1_507-3 and of the regulations will carry over to its transferees y and z x's transfer of afl of its assets to y and z pursuant to sec_507 b of the code will not cause termination of x's private_foundation_status under sec_509 of the code and will not result in termination_tax under sec_507 of the code if x terminates its private_foundation_status under sec_509 of the code after it transfers all of its assets by notifying the internal_revenue_service under sec_507 of the code x will not be liable for termination_tax under sec_507 of the code when it has no assets x's transfer of all of its assets to y and z will not be an act of self-dealing under sec_4941 of the code and will not result in tax under that section x's transfer of all of its assets to y and z will not require any expenditure_responsibility under sec_5 h of the code and will not result in tax under sec_4945 of the code the reasonable legal accounting and other expenses for this transfer and rulings request will not be taxable_expenditures under sec_4945 of the code and will be qualifying distributions under sec_4942i gh1 a of the code o99 because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that this ruling letter may not be used or cited as precedent sincerely eigned garland a carter garland a carter chief exempt_organizations technical branch
